Citation Nr: 1640886	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  09-38 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss, and if so, entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for asthma, and if so, entitlement to service connection for asthma.

3.  Entitlement to service connection for coronary artery disease with mitral valve regurgitation, to include as due to exposure to herbicides.

4.  Entitlement to service connection for retinopathy, to include as due to exposure to herbicides and/or as secondary to a service-connected disability.

5.  Entitlement to service connection for peripheral vascular disease with edema of the bilateral lower extremities, to include as due to exposure to herbicides and/or as secondary to a service-connected disability. 

6.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides and/or as secondary to a service-connected disability.

7.  Entitlement to service connection for macular degeneration, claimed as macular edema, to include as due to exposure to herbicides and/or as secondary to a service-connected disability.

8.  Entitlement to service connection for a skin disorder, claimed as pseudofolliculitis barbae with stasis dermatitis, to include as due to exposure to herbicides and/or as secondary to a service-connected disability.

9.  Entitlement to service connection for lumbar spine degenerative joint and disc disease, to include as secondary to a service-connected disability.

10.  Entitlement to service connection for bilateral total knee replacement, to include as secondary to a service-connected disability.

11.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus, type 2.

12.  Entitlement to an initial compensable rating for onychomycosis.

13.  Entitlement to an initial rating higher than 30 percent for cystoparesis.

14.  Entitlement to an initial rating higher than 10 percent for left lower extremity peripheral neuropathy, prior to April 22, 2015, and to a rating higher than 20 percent from April 22, 2015.

15.  Entitlement to an initial rating higher than 10 percent for right lower extremity peripheral neuropathy, prior to April 22, 2015, and to a rating higher than 20 percent from April 22, 2015.

16.  Entitlement to an initial compensable rating for left eye cataracts.

17.  Entitlement to an initial compensable rating for right eye cataracts.

18.  Entitlement to an initial compensable rating for erectile dysfunction.

19.  Entitlement to aid and attendance for the Veteran's spouse, D.W.

20.  Entitlement to an effective date earlier than September 28, 2007 for the award of service connection for onychomycosis.

21.  Entitlement for an effective date earlier than May 30, 2006 for the award of service connection for diabetes mellitus, type 2.

22.  Entitlement to an effective date earlier than May 30, 2006 for the award of service connection for bilateral lower extremity peripheral neuropathy.

23.  Entitlement to an effective date earlier than December 4, 2007 for the award of service connection for posttraumatic stress disorder (PTSD).

24.  Entitlement to an effective date earlier than April 22, 2015 for the evaluation of 20 percent for peripheral neuropathy of the right and left lower extremities.


REPRESENTATION

Veteran represented by:	Darla Lilley, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel




INTRODUCTION

The Veteran had active service from May 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from multiple rating decisions.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, the Veteran was denied entitlement to a TDIU in a May 2015 rating decision.  The Veteran did not submit a timely notice of disagreement to that rating decision.  Accordingly, the Board finds that entitlement to a TDIU is not properly before the Board at this time.

The issues of entitlement to service connection for hypertension, macular degeneration, a skin disorder, a lumbar spine disorder, and bilateral total knee replacements, entitlement to increased ratings for diabetes mellitus, type 2, onychomycosis, cystoparesis, bilateral peripheral neuropathy of the lower extremities, bilateral cataracts, and erectile dysfunction, entitlement to aid and attendance for the Veteran's spouse, and entitlement to an effective date earlier than April 22, 2015 for the grant of a 20 percent rating for neuropathy of the bilateral lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing loss was last denied by the RO in a March 2006 rating decision; the Veteran did not complete a substantive appeal.

2.  The evidence submitted since the March 2006 rating decision, pertinent to the claim for service connection for bilateral hearing loss, is cumulative and redundant, and does not relate to an unestablished fact necessary to substantiate the claim.

3.  Entitlement to service connection for asthma was last denied by the RO in a March 2006 rating decision; the Veteran did not complete a substantive appeal.

4.  The evidence submitted since the March 2006 rating decision, pertinent to the claim for service connection for asthma, is cumulative and redundant, and does not relate to an unestablished fact necessary to substantiate the claim.

5.  The Veteran was exposed to herbicides during service.

6.  It is presumed that the Veteran's diagnosed coronary artery disease is the result of herbicide exposure.

7.  There is no post-service diagnosis of retinopathy.

8.  There is no post-service diagnosis of peripheral vascular disease of the bilateral lower extremities.

9.  The claims file includes no statement or communication from the Veteran, or other document, prior to May 30, 2006, that constitutes pending claims for service connection for onychomycosis, diabetes mellitus, type 2, and peripheral neuropathy of the bilateral lower extremities.

10.  Resolving all doubt in his favor, the date of receipt of the claims, May 30, 2006, is later than the date entitlement arose for diabetes mellitus, type 2, peripheral neuropathy, and onychomycosis; thus, entitlement to service connection arose as of the date of the claims.

11.  A claim for service connection for PTSD was submitted in August 2005 and was denied in a March 2006 rating decision.  The Veteran did not timely appeal the decision, nor has he filed a claim for revision of March 2006 denial of service connection based upon clear and unmistakable error (CUE), and the decision became final.

12.  In correspondence received on December 4, 2007, the Veteran submitted an application to reopen a claim for entitlement to service connection for PTSD. 

13.  No communication received from the last final decision in March 2006 to December 4, 2007, may be interpreted as an informal claim of entitlement to service connection for PTSD.

14.  The date of receipt of the claim, December 7, 2007, is later than the date entitlement arose for PTSD; thus, entitlement to service connection arose as of the date of the claim.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.105 (a), 3.156, 20.1103 (2015). 

2.  The evidence received since the March 2006 rating decision is not new and material, and the Veteran's claim for service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3.  The March 2006 rating decision that denied entitlement to service connection for asthma is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.105 (a), 3.156, 20.1103 (2015). 

4.  The evidence received since the March 2006 rating decision is not new and material, and the Veteran's claim for service connection for asthma is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

5.  The Veteran's coronary artery disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  Service connection for retinopathy is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

7.  Service connection for peripheral vascular disease of the bilateral lower extremities is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

8.  The criteria for an earlier effective date of May 30, 2006 for the grant of service connection for onychomycosis are met.  38 U.S.C.A. § 5110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400 (2015).

9.  The criteria for an effective date earlier than May 30, 2006 for the grant of service connection for diabetes mellitus, type 2, are not met.  38 U.S.C.A. § 5110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400 (2015).

10.  The criteria for an effective date earlier than May 30, 2006 for the grant of service connection for peripheral neuropathy of the bilateral lower extremities are not met.  38 U.S.C.A. § 5110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400 (2015).

11.  The criteria for an effective date earlier than December 4, 2007 for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.   

In the present case, the VCAA duty to notify was satisfied by multiple letters sent to the Veteran throughout the course of the appeal that fully addressed the entire notice element.  The letters informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  The content of these notices complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) and Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding the Veteran's claims for earlier effective dates, the purpose of § 5103(a) notice has been met when a claim for service connection is granted and an initial disability rating and effective date are assigned, because the claim has been substantiated.  As the Veteran's claims for service connection were substantiated, the purpose of 38 U.S.C.A. § 5103 (a) notice has been served.  See Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices. 

All pertinent treatment records have been obtained.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Claims to Reopen

The Veteran seeks to reopen his claims for entitlement to service connection for bilateral hearing loss and asthma.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claims, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156 (a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App 273, 283 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for Bilateral Hearing Loss

The record with respect to this claim reflects that a claim for service connection for bilateral hearing loss was last denied in a rating decision of March 2006.  The Veteran did not express timely disagreement or submit new and material evidence within one year and subsequently the March 2006 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be reopened if new and material evidence is submitted. 

In this instance, since the March 2006 rating decision denied the claim on the basis that there was no evidence that the Veteran's bilateral hearing loss occurred in or was caused by service, the Board finds that new and material evidence would consist of evidence that the Veteran's hearing loss occurred in or was caused by service. 

Evidence received since the March 2006 decision consists of numerous medical records and lay statements.  Although the Veteran has a diagnosis of bilateral hearing loss currently, there is no evidence indicating that his hearing loss is causally or etiologically due to service. 

As such, the Board is unable to conclude that this evidence constitutes new and material evidence to reopen the claim, as there is no evidence that the Veteran's current hearing loss is linked to service. 

Therefore, the Board has no alternative but to conclude that the additional evidence and material received in this case does not relate to an unestablished fact necessary to substantiate the claim and thus is not material.  It is not material because it does not indicate that the Veteran currently suffers from bilateral hearing loss that is causally or etiologically due to service, and therefore does not raise a reasonable probability of substantiating the claim.  38 U.S.C.A. § 3.156 (a).

B.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for Asthma

The record with respect to this claim reflects that a claim for service connection for asthma was last denied in a rating decision of March 2006.  The Veteran did not express timely disagreement or submit new and material evidence within one year and subsequently the March 2006 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be reopened if new and material evidence is submitted. 

In this instance, since the March 2006 rating decision denied the claim on the basis that there was no evidence that the Veteran's pre-existing asthma was aggravated during service, the Board finds that new and material evidence would consist of evidence that the Veteran's was aggravated during service. 

Evidence received since the March 2006 decision consists of numerous medical records and lay statements.  Although the Veteran has asserted that his asthma was aggravated during service, he did not submit any new or material evidence since the March 2006 decision that indicates his asthma was aggravated during service. 

As such, the Board is unable to conclude that this evidence constitutes new and material evidence to reopen the claim, as there is no evidence that the Veteran's asthma was aggravated during service. 

Therefore, the Board has no alternative but to conclude that the additional evidence and material received in this case does not relate to an unestablished fact necessary to substantiate the claim and thus is not material.  It is not material because it does not indicate that the Veteran's asthma was aggravated during service, and therefore does not raise a reasonable probability of substantiating the claim.  38 U.S.C.A. § 3.156 (a).

III.  Entitlement to Service Connection for Coronary Artery Disease

The Veteran seeks entitlement to service connection for coronary artery disease.

Exposure to herbicides has been conceded for the Veteran's service in Korea during the Vietnam War, and the Veteran is currently presumptively service-connected for diabetes mellitus, type 2, associated with herbicide exposure.  See December 2007 rating decision.

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309 (e).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309 (e). 

Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309 (e).  Under 38 C.F.R. § 3.309 (e) the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309 (e) Note 3.

The Veteran has a diagnosis of coronary artery disease.  See April 2015 VA examination.  Therefore, based on exposure to herbicides during service, service connection for this disorder is granted on a presumptive basis.

IV.  Entitlement to Service Connection for Retinopathy and Peripheral Vascular Disease of the Bilateral Lower Extremities

The Veteran seeks entitlement to service connection for retinopathy and peripheral vascular disease of the bilateral lower extremities.

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Facts & Analysis

Unfortunately, there are no post-service diagnoses of retinopathy or peripheral vascular disease of the bilateral lower extremities. 

The Veteran was afforded a VA examination for eye disorders in April 2008, at which time it was noted that there was no evidence of retinopathy.  In March 2009, a VA treatment note indicated there was no evidence of retinopathy after an eye examination.

Similarly, while multiple VA examinations note peripheral neuropathy of the bilateral lower extremities, there is no evidence of a diagnosis of peripheral vascular disease of the bilateral lower extremities.  

Additional medical records and examinations do not indicate any diagnoses of these disorders.  See e.g., July 2007 Agent Orange examination, April 2015 VA examination.

The Board notes that the Veteran has asserted he suffers from these claimed disorders.  Complaints, however, are not enough to establish service connection.  There must be competent medical evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."). 

The Board has considered the Veteran's arguments.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he has post-service diagnoses of retinopathy and peripheral vascular disease of the bilateral lower extremities.

The Board finds that the most probative evidence consists of the medical records.  The Board notes "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225.  Here, there is no evidence of the claimed disorders. 

The Board finds that the claims must be denied.  In sum, because post-service records do not indicate that the Veteran has current diagnoses of retinopathy and peripheral vascular disease of the bilateral lower extremities, the Board finds that the evidence is against a grant of service connection for these disorders.

V.  Entitlement to an Earlier Effective Dates for the Grant of Service Connection for Onychomycosis, Diabetes Mellitus, type 2, Peripheral Neuropathy of the Bilateral Lower Extremities, and PTSD

The Veteran seeks earlier effective dates for the grant of service connection for onychomycosis, diabetes mellitus, type 2, peripheral neuropathy of the bilateral lower extremities and PTSD. 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).

Effective Date Earlier than May 30, 2006 for the Award of Service Connection for Diabetes Mellitus, type 2, and Peripheral Neuropathy of the Bilateral Lower Extremities and Earlier than September 28, 2007 for the Award of Service Connection for Onychomycosis and Earlier than December 4, 2007 for the Award of Service Connection for PTSD

The Board notes the Veteran's claim for PTSD was first received on August 9, 2005.  His claim was denied in a March 2006 rating decision, and he did not appeal this claim.  As such, this decision is final.  The Veteran then submitted a claim for PTSD in December 2007.  Entitlement to service connection for PTSD was granted in a January 2016 rating decision, effective December 4, 2007, the date of the Veteran's claim.

The Veteran's claims for onychomycosis, diabetes, and peripheral neuropathy were first received on May 30, 2006.  Entitlement to service connection for diabetes was granted in December 2007, effective May 30, 2006.  Entitlement to service connection for onychomycosis was granted in a January 2010 rating decision, effective September 28, 2007 and entitlement to peripheral neuropathy of the bilateral lower extremities was granted in a January 2016 rating decision, effective May 30, 2006.

As indicated in the treatment records, the Veteran was diagnosed with PTSD as early as February 2006.  See February 2006 Psychological Evaluation from Dr. M.  Therefore, the appropriate effective date is the date of the receipt of the claim to reopen, since it is later than the date entitlement arose.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2). 

The Board notes that while the Veteran has disagreed with the effective date assigned for the grant of service connection, he has not filed a motion for revision on the basis of clear and unmistakable error (CUE) with regard to the March 2006 rating decision that denied service connection.  As no CUE has been alleged in the unappealed prior decision, this decision is final and the date of the claim for service connection necessarily must be after the date of the last final decision in March 2006.  See 38 C.F.R. §§ 3.105, 3.400.

The Veteran was diagnosed with diabetes on February 6, 2006.  See March 2006 physician's note.  Therefore, the appropriate effective date is the date of the receipt of the claim, May 2006, since it is later than the date entitlement arose.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).  

The Veteran was diagnosed with neuropathy in, at least, 2003.  See February 2003 VA treatment note.  Therefore, the appropriate effective date is the date of the receipt of the claim, May 2006, since it is later than the date entitlement arose.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).  

As for onychomycosis, the Board notes that the Veteran's claim was received on May 30, 2006.  The RO assigned an effective date of September 28, 2007, asserting that the Veteran was diagnosed at that time.  Of note, however, the Veteran submitted evidence of onychomycosis prior to that date, including October 2006 and even prior to the date of his claim, in January 2004.  See January 2004 and October 2006 VA treatment notes.  Therefore, the appropriate effective date is the date of the receipt of the claim, May 30, 2006, since it is later than the date entitlement arose.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).  

The Board has also considered whether any evidence of record prior to November May 30, 2006 could serve as an informal claim, in order to entitle the Veteran to earlier effective dates.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  The Board, however, can find no such evidence.  Furthermore, the Board notes that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 377 (1999).

In sum, the presently assigned effective dates of May 30, 2006 and December 4, 2007, are appropriate and there is no basis for an award of service connection for diabetes mellitus, type 2, peripheral neuropathy of the bilateral lower extremities, or PTSD prior to those dates.  As the preponderance of the evidence is against these claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Importantly, however, the Board finds that the Veteran is entitled to an earlier effective date of May 30, 2006 for the grant of service connection for onychomycosis.  The Board notes that this is the earliest effective date allowed under the law.


ORDER

New and material evidence not having been received, the Veteran's application to reopen the claim for entitlement to service connection for bilateral hearing loss is denied.

New and material evidence not having been received, the Veteran's application to reopen the claim for entitlement to service connection for asthma is denied.

Entitlement to service connection for coronary artery disease is granted.

Entitlement to service connection for retinopathy is denied.

Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities is denied.

Entitlement to an effective date of May 30, 2006, but no earlier, for the grant of service connection for onychomycosis is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an effective date earlier than May 30, 2006 for the grant of service connection for diabetes mellitus, type 2, is denied.

Entitlement to an effective date earlier than May 30, 2006 for the grant of service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Entitlement to an effective date earlier than December 4, 2007 for the grant of service connection for PTSD is denied.


REMAND

The Veteran seeks entitlement to service connection for hypertension, macular degeneration, a skin disorder, lumbar spine disorder, and bilateral total knee replacements.  

He also seeks entitlement to increased ratings for diabetes mellitus, type 2, onychomycosis, peripheral neuropathy of the bilateral lower extremities, bilateral cataracts, and erectile dysfunction.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Service Connection for Hypertension

As a result of this decision, the Veteran was granted entitlement to service connection for coronary artery disease.  The Board finds a remand is necessary to obtain a medical opinion regarding whether the Veteran's claimed hypertension is proximately due to or aggravated by his coronary artery disease and/or any other service-connected disabilities (i.e. posttraumatic stress disorder, diabetes mellitus, type 2., etc.)

Additionally the Board finds that a medical opinion should be obtained regarding whether the Veteran's hypertension is causally or etiologically due to his exposure to herbicides during service.

Service Connection for Macular Degeneration

The Veteran was granted entitlement to service connection for cataracts.  See January 2016 rating decision.  The Board finds a remand is necessary to obtain a medical opinion regarding whether the Veteran's macular degeneration is proximately due to or aggravated by his service-connected cataracts and/or coronary artery disease.  

Additionally, a medical opinion is necessary pertaining to whether the Veteran's macular degeneration is causally or etiologically due to exposure to herbicides.

Service Connection for a Skin Disorder

During the October 2009 VA examination, the Veteran was diagnosed with pseudofolliculitis barbae, seborrhea of the face, and stasis dermatitis.  The examiner opined that the Veteran's seborrhea of the face was less likely than not due to or aggravated by his diabetes mellitus.  Unfortunately, no opinion was provided regarding the Veteran's diagnosis of pseudofolliculitis barbae or stasis dermatitis.  

On remand, medical opinions must be obtained regarding each diagnosed disorder.

Additionally, the Board finds a medical opinion must be obtained regarding whether the Veteran's skin disorders are due to his exposure to herbicides during service.


Service Connection for a Lumbar Spine Disorder & Bilateral Total Knee Replacements 

The Veteran submitted several medical articles that discuss a relationship between diabetes mellitus, type 2, and bone, joint and muscle problems.  On remand, medical opinions must be obtained that consider this evidence and opine on whether the Veteran's claimed lumbar spine disorder and bilateral knee disorder are proximately due to or aggravated by his service-connected diabetes.

Additionally, the Veteran is service-connected for posttraumatic stress disorder with depression.  During the August 1997 VA examination, the examiner opined that most of the Veteran's pain was due to his chronic depression.  Therefore, on remand, a medical opinion must be obtained as to whether the Veteran's lumbar spine disorder and total knee replacements are proximately due to or aggravated by his service-connected PTSD with depression.

Increased Ratings 

The Veteran seeks entitlement to increased ratings for his diabetes mellitus, type 2, onychomycosis, cystoparesis, peripheral neuropathy of the bilateral lower extremities, bilateral cataracts, and erectile dysfunction.

The Board notes that the Veteran's representative has requested that the Veteran be afforded new VA examinations.  See February 2016 VA Form 9.  On remand, the Veteran should be afforded new VA examinations to determine the current severity of his service-connected disabilities.  

Aid & Attendance

To date, the Veteran's spouse has not been afforded a VA aid and attendance examination.  The AOJ should determine whether it is feasible for the Veteran's spouse to travel to a VA facility for the examination or whether an in-home examination is warranted.

Entitlement to Effective Date Earlier than April 22, 2015 for the Grant of a 20 Percent Rating for Neuropathy of the Bilateral Lower Extremities

The Board finds that the Veteran's pending claim for entitlement to an increased rating for neuropathy of the bilateral lower extremities is inextricably intertwined with his claim for entitlement to an earlier effective date for the grant of a 20 percent rating for this disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's claimed hypertension.  If deemed necessary by the examiner, afford the Veteran a VA examination for hypertension.  

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion on whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's hypertension is causally or etiologically due to service, to include exposure to herbicides during service; or,

b)  that the Veteran's hypertension is proximately due to or aggravated by any of his service-connected disorders (coronary artery disease, PTSD, diabetes mellitus type 2, peripheral neuropathy of the bilateral lower extremities, cataracts, gastroparesis, cystoparesis).

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a chronicity of symptoms.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Obtain an addendum opinion for the Veteran's claimed macular degeneration.  If deemed necessary by the examiner, afford the Veteran a VA examination.  

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion on whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's macular degeneration is causally or etiologically due to service, to include exposure to herbicides during service; or,

b)  that the Veteran's macular degeneration is proximately due to or aggravated by any of his service-connected disorders (coronary artery disease, PTSD, diabetes mellitus type 2, peripheral neuropathy of the bilateral lower extremities, cataracts, gastroparesis, cystoparesis).

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a chronicity of symptoms.  

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Obtain an addendum opinion for the Veteran's claimed skin disorders.  If deemed necessary by the examiner, afford the Veteran a VA examination.  

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, for EACH diagnosed disorder (pseudofolliculitis barbae, stasis dermatitis, seborrhea of the face), please offer comments and an opinion on whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's skin disorder is causally or etiologically due to service, to include exposure to herbicides during service; or,

b)  that the Veteran's skin disorder is proximately due to or aggravated by any of his service-connected disorders (coronary artery disease, PTSD, diabetes mellitus type 2, peripheral neuropathy of the bilateral lower extremities, cataracts, gastroparesis, cystoparesis).

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a chronicity of symptoms.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  Obtain an addendum opinion for the Veteran's lumbar spine disorder and bilateral total knee replacements.  If deemed necessary by the examiner, afford the Veteran a VA examination.  

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion on whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's lumbar spine disorder is causally or etiologically due to service, to include exposure to herbicides during service; 

b)  that the Veteran's lumbar spine is proximately due to or aggravated by any of his service-connected disorders (coronary artery disease, PTSD, diabetes mellitus type 2, peripheral neuropathy of the bilateral lower extremities, cataracts, gastroparesis, cystoparesis).

c)  that the Veteran's bilateral knee replacements are causally or etiologically due to service, to include exposure to herbicides during service;

d)  that the Veteran's bilateral knee replacements are proximately due to or aggravated by any of his service-connected disorders (coronary artery disease, PTSD, diabetes mellitus type 2, peripheral neuropathy of the bilateral lower extremities, cataracts, gastroparesis, cystoparesis).

The examiner must offer comments on the medical article submitted by the Veteran that discusses a possible relationship between diabetes mellitus, type 2, and bone, joint and muscle problems.

The examiner must also offer comments on the August 1997 VA examiner's opinion indicating that the Veteran's physical pain was due to his chronic depression.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a chronicity of symptoms.  

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

6.  Afford the Veteran VA examinations to determine the current severity of his diabetes mellitus, type 2, onychomycosis, cystoparesis, peripheral neuropathy of the bilateral lower extremities, bilateral cataracts and erectile dysfunction.  

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including any range of motion measurements and the degree at which pain occurs, if applicable.

The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

7.  Arrange for the Veteran's spouse to undergo VA Aid and Attendance/housebound examination, by an appropriate physician.  In doing so, determine whether the Veteran's spouse is medically able to travel to a VA medical facility for the examination or if an in-home examination is warranted.  All efforts/determinations in this regard should be clearly documented in the claims file.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran's spouse, and the examination report should include discussion of the documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings as to whether the Veteran's spouse is able to dress or undress herself, or to keep herself ordinarily clean and presentable; whether she is unable to attend to the wants of nature; whether she suffers from incapacity, physical or mental, which requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment; and whether she is bedridden, i.e., whether her disabilities, through their inherent character, actually require that she remain in bed.

Additionally, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disabilities result in either:

(a) the loss or loss of use of her both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

(b) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 

(c) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;

or (d) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow. 

(The term 'preclude locomotion' means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.)

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claims.  

If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

9.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


